[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________          FILED
                                                   U.S. COURT OF APPEALS
                                No. 09-15733         ELEVENTH CIRCUIT
                                                         JULY 1, 2010
                            Non-Argument Calendar
                                                          JOHN LEY
                          ________________________
                                                           CLERK

                    D. C. Docket No. 09-00117-CR-T-33-MAP

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

YILVERT ANGULO CANDELO,

                                                             Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________
                                 (July 1, 2010)

Before TJOFLAT, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

      Yilvert Angulo Candelo appeals the 108-month sentence imposed following

his guilty plea to two controlled substance offenses. On review, we conclude that
the district court correctly calculated the sentencing range and that the sentence

imposed is reasonable.

      In March 2009, the U.S. Coast Guard spotted a go-fast boat with four crew

members and no indicia of nationality traveling at a high rate of speed. After the

Coast Guard dispatched a helicopter to investigate, the boat stopped and Coast

Guard officers observed the boat’s crew throwing four or five bales into the water.

The crew then jumped overboard as the boat went up in flames. The Coast Guard

rescued all four crew members, including Candelo, and recovered one bale of

cocaine weighing about twenty kilograms. The rest of the bales were not

recovered.

      Candelo pleaded guilty to conspiracy to possess with intent to distribute five

kilograms or more of cocaine while aboard a vessel subject to U.S. jurisdiction,

and possession with intent to distribute five kilograms or more of cocaine while

aboard such a vessel, all in violation of 21 U.S.C. § 960(b)(1) and 46 U.S.C.

§§ 70503(a) and 70506(a).

      In calculating the sentencing range, the probation officer found Candelo

responsible for 100 kilograms of cocaine based on 5 bales weighing 20 kilograms

each. This yielded a base offense level of 36 under U.S.S.G. § 2D1.1(c)(2). With

no enhancements or reductions, and a criminal history category I, the guideline



                                           2
range was 188 to 235 months’ imprisonment. Under 21 U.S.C. § 960(b)(1)(B), the

mandatory minimum sentence was 120 months’ imprisonment. Candelo objected

to the amount of drugs for which he was held responsible, arguing that the range

should be based on only one bale of cocaine. He also argued that he was entitled to

be sentenced without regard to the mandatory minimum because he met the

requirements of the safety-valve provision, U.S.S.G. § 5C1.2. Candelo also

challenged the calculation of his guideline range, arguing that he was entitled to a

reduction for acceptance of responsibility, § 3E1.1, and for his minor role in the

offense, § 3B1.2.

       At sentencing, Candelo stipulated to the drug quantity listed in the PSI and

the government agreed that Candelo was entitled to acceptance-of-responsibility

and safety-valve reductions. This reduced the adjusted offense level to 31, which

yielded a guideline range of 108 to 135 months’ imprisonment. Candelo urged the

court to also apply a minor-role reduction and sentence him to five to seven years’

imprisonment based on the sentencing factors in 18 U.S.C. § 3553(a).

       The court denied the minor-role reduction, explaining, “while I understand

there are higher level individuals involved . . . the fact remains that it takes all of

these individuals working together to make it happen. So I do not think that a

minor role adjustment is appropriate.” After considering the arguments and the



                                             3
§ 3553(a) sentencing factors, the court sentenced Candelo to 108 months’

imprisonment. Candelo now appeals, challenging the denial of the minor-role

reduction and the reasonableness of his sentence.

      A. Minor-Role Reduction

      We review for clear error a district court’s determination of a defendant’s

role in the offense. United States v. De Varon, 175 F.3d 930, 937 (11th Cir. 1999)

(en banc).

      Section 3B1.2 of the Sentencing Guidelines provides for a two-level

decrease if the defendant was a minor participant in any criminal activity.

U.S.S.G. § 3B1.2(b). A defendant is a minor participant if he is less culpable than

most other participants, but his role cannot be described as minimal. Id. § 3B1.2

comment. (n.5). The defendant has the burden of establishing his role in the

offense by a preponderance of the evidence. De Varon, 175 F.3d at 939.

      “Two principles guide the district court’s consideration: (1) the court must

compare the defendant’s role in the offense with the relevant conduct attributed to

him in calculating his base offense level; and (2) the court may compare the

defendant’s conduct to that of other participants involved in the offense.” United

States v. Alvarez-Coria, 447 F.3d 1340, 1343 (11th Cir. 2006). When the relevant

conduct attributed to the defendant is the same as his actual conduct, “he cannot



                                          4
prove that he is entitled to a minor-role adjustment simply by pointing to some

broader scheme for which he was not held accountable.” Id.; see also De Varon,

175 F.3d at 942-43 (concluding that “when a drug courier’s relevant conduct is

limited to [his] own act of importation, a district court may legitimately conclude

that the courier played an important or essential role in the importation of those

drugs”).

      As to the second prong, the district court is permitted to “measure the

defendant’s conduct against that of other participants,” but only “where the record

evidence is sufficient.” De Varon, 175 F.3d at 934. Furthermore, “[t]he fact that a

defendant’s role may be less than that of other participants engaged in the relevant

conduct may not be dispositive of role in the offense, since it is possible that none

are minor or minimal participants.” Id. at 944.

      Here, we conclude that the district court did not clearly err. Candelo was

held responsible for the amount of drugs with which he was involved and this was

the amount to which he stipulated at sentencing. Because the relevant conduct

attributable to Candelo is the same as his actual conduct, Candelo cannot show that

he was entitled to a minor-role reduction.

      B. Reasonableness

      In reviewing the reasonableness of a sentence, we apply an abuse of



                                             5
discretion standard using a two-step process. United States v. Pugh, 515 F.3d

1179, 1189-90 (11th Cir. 2008). First, we look at whether the district court

committed any significant procedural error, such as miscalculating the advisory

guidelines range, treating the guidelines as mandatory, failing to consider the

§ 3553(a) factors,1 selecting a sentence based on clearly erroneous facts, or failing

to adequately explain the chosen sentence.2 Id. at 1190. Then, we look at whether

the sentence is substantively unreasonable under the totality of the circumstances.

Id.

       Here, we conclude that the sentence imposed was substantively reasonable.

The court considered the guideline range and the need for punishment and

deterrence, as well as Candelo’s lifetime of poverty and other mitigating factors,

and sentenced Candelo at the low end of the guideline range. Notably, this was

below the ten-year mandatory minimum because Candelo qualified for the safety-



       1
          The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need to reflect the seriousness of the offense,
to promote respect for the law, and to provide just punishment for the offense; (3) the need for
deterrence; (4) the need to protect the public; (5) the need to provide the defendant with needed
educational or vocational training or medical care; (6) the kinds of sentences available; (7) the
Sentencing Guidelines range; (8) pertinent policy statements of the Sentencing Commission; (9)
the need to avoid unwanted sentencing disparities; and (10) the need to provide restitution to
victims. 18 U.S.C. § 3553(a).
       2
         Candelo challenges the procedural and substantive reasonableness of his sentence.
Because we conclude that the district court properly calculated the advisory guideline range, and
Candelo has raised no other allegations of procedural error, we need not address the procedural
reasonableness any further.

                                                  6
valve protection. It was also well below the maximum term of life imprisonment.

Candelo has offered nothing to show that the sentence imposed was unreasonable.

Accordingly, Candelo’s sentence is

      AFFIRMED.




                                        7